DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 12, 14, 15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of "decoder", “decoding” in the claims, as essential components in the invention either have no adequate support or description in the disclosure including specification and drawings, as well as enablement for the claimed subject matter, nor after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention still is clear and not indefinite.
Dependent claims are rejected due to the similar deficiency.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100208829 A1 Jang; Euee-Seon et al. (hereafter Jang), in view of US 8416850 B2 Chono; Keiichi et al. (hereafter Chono), and further in view of US 20090034617 A1 Tanaka.
Regarding 1, Jang discloses A video decoder (i.e.Fig.6) comprising: a memory configured to store a first set of data that corresponds to a first macroblock of a video frame (i.e.Fig.6, [98]); an entropy decoder coupled to the memory (i.e.Fig.5, [101], [103]); and a buffer coupled to the entropy decoder (i.e.[102]); determine which data from a first set of data are not needed for decoding a second macroblock (i.e.[148]).
Jang fails to disclose decoding a second macroblock to identify all data from the first set of data, other than the data not needed for decoding a second macroblock, as a second set of data; retrieve the second set of data from the memory; cause the second set of data to be stored in the buffer and encode the second macroblock using the second set of data.
However, Tanaka teaches decoding a second macroblock to identify all data from the first set of data, other than the data not needed for decoding a second macroblock, as a second set of data (i.e.[0045], [0039], wherein second sets available reference pixels is selected for inter or intra prediction to be used to decode next MB). Chono teaches retrieve the second set of data from the memory (i.e.col.2 lines 14-17, wherein the decoded MB in memory 2330 as the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Jang, Chono and Tanaka before him/her, to modify the video decoder disclosed by Jang to include the teaching in the same field of endeavor of Chono and Tanaka, in order to solve the problem of a merely pipelining operation of the conventional encoding apparatus cannot ensure completion of image frame encoding in real time, as identified by Chono (i.e.col.7 lines 10-15), and provide a method of predictive encoding accurately and to achieve efficient compression encoding, as taught by Tanaka (i.e.[0011]).
Regarding claims 2, 8, Chono teaches The video decoder of claim 1, wherein the second macroblock is another macroblock in the video frame (i.e.col.2 lines 35-37, wherein a MB is the second MB to be decoded in the same frame).
Regarding claims 3, 9, Tanaka teaches The video decoder of claim 1, wherein the first macroblock is one of: a left macroblock with respect to the second macroblock; an upper-left macroblock with respect to the second macroblock; an upper macroblock with respect to the second macroblock; or an upper-right macroblock with respect to the second macroblock (i.e.Fig.4).
Regarding claims 4, Chono teaches The video decoder of claim 1, wherein the first set of data is stored in contiguous storage locations in the memory, wherein the data of the second set correspond to only a portion of the first set of data and includes data stored in a first portion of the contiguous storage location and a second portion of the contiguous storage locations, the 
Regarding claims 5, 12, Chono teaches The video decoder of claim 1, wherein the entropy decoder is further configured to cause the second set of data to be stored in contiguous storage locations in the buffer (i.e.col.6 lines 38-46).
Regarding claim 6, Chono teaches The video decoder of claim 1, wherein the first and second macroblocks each have a size of 16.times.16 pixels (i.e.Fig.2).
Regarding claim 7, see the rejection for claim 1, Jang also discloses an decoder coupled to the memory by a memory interface (i.e.[98]);  Chono teaches a memory configured to store a first set of data that corresponds to a first macroblock of a video frame, wherein the first set of data defines the first macroblock (i.e.col.4 lines 20-25); a second set of data that includes at least a first data and a second data with the first and second properties being different types of data (i.e.col.2 lines 53-55, col.3 lines 6-8, wherein one property is prediction, another is motion vector). Tanaka also teaches receive, from the memory, a second set of data that is a subset of the first set of data (i.e.[0046], [0048], [0052]).
Regarding claim 10, Chono teaches The electronic system of claim 7, wherein: the first set of data is stored in contiguous storage locations in the first memory; the data of the second set correspond to only a portion of the first set of data and includes data stored in a first portion of the contiguous storage locations and a second portion of the contiguous storage locations; and the first and second portions of the contiguous storage locations are non-contiguous with respect to each other (i.e.col.6 lines 33-46).
Regarding claim 11, Tanaka teaches The electronic system of claim 7, wherein the entropy decoder further is configured to determine which data from the first set of data are not needed for decoding the second macroblock, to identify all remaining data from the first set of 
Regarding claim 14, Chono teaches The video decoder of claim 1, wherein the first data is a motion vector of the first macroblock and the second property is a property other than a motion vector of the first macroblock (i.e.col.2 lines 53-55, col.3 lines 6-8).
Regarding claim 16, Chono teaches The electronic system of claim 7, wherein the first data is a motion vector of the first macroblock and the second data is a property other than a motion vector of the first macroblock (i.e.col.2 lines 53-55, col.3 lines 6-8).
Claims 13, 15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chono, in view of Tanaka, and further in view of US 6072830 A Proctor; John J. et al. (hereafter Proctor).
Regarding claim 13, Proctor teaches The electronic system of claim 10, wherein the memory interface is a direct memory access (DMA) interface and is configured to transfer the second set of data from the buffer to the memory (i.e.col.18 lines 15-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Jang, Chono, Tanaka and Proctor before him/her, to modify the video decoder disclosed by Jang to include the teaching in the same field of endeavor of Chono, Tanaka and Proctor, in order to solve the problem of a merely pipelining operation of the conventional encoding apparatus cannot ensure completion of image frame encoding in real time, as identified by Chono (i.e.col.7 lines 10-15), provide a method of predictive encoding accurately and to achieve efficient compression encoding, as taught by Tanaka (i.e.[0011]), and reduce of the number of bits used to encode an image and improve image quality, as taught by Proctor (i.e.col.2 lines 56-63).

Regarding claim 17, Proctor teaches The video decoder of claim 1 further comprising a direct memory access engine coupled between the memory and the entropy decoder and configured to: retrieve the second set of data from the memory in response to the entropy decoder; receive the second set of data from the buffer; and cause the second set of data to be stored in the memory (i.e.col.19 lines 27-40).
Regarding claim 18, Proctor teaches The video decoder of claim 17, wherein the direct memory access engine is configured to cause the second set of data to be stored to a set of contiguous locations in the memory (i.e.Fig.9, col.18 lines 56-58).
Regarding claim 19, Proctor teaches The video decoder of claim 1, wherein the memory is configured to store the first set of data that includes the second set of data stored in a set of non-contiguous memory locations and a copy of the second set of data stored in a set of contiguous memory locations (i.e.col.28 lines 17-19, col.37 lines 9-12).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487